DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on September 14th, 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CHARLES RONES/           Supervisory Patent Examiner, Art Unit 2136                                                                                                                                                                                             



Claim Status
No Claims have been amended. Claims 1-20 remain pending and are ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernath (US Publication No. 2017/0180272 -- "Bernath") in view of Barron et al. (US Publication No. 2016/0092362 -- "Barron") in further view of Parker et al. (US Publication No. 2018/0032435 -- "Parker").

 A graphics processing unit (GPU) compute node comprising: a GPU comprising a GPU cache; (Bernath paragraph [0003], The present systems and methods relate generally to parallel processing streams or packets of data received by a network using a graphics processing unit (GPU). Each stream or packet of data is received by a network interface card (NIC) and is assigned to one of a plurality of buffers of memory in the GPU mapped to a specific interrupt by a central processing unit (CPU). The buffer is processed by at least one thread of the GPU, which initiates a kernel to process the packets of data in the buffer. The GPU contains at least one GPU buffer/cache) a network interface controller (NIC) configured to receive data for processing on the GPU; (Bernath paragraph [0035], According to an example embodiment, a network interface card/network controller ( NIC) receives a packet and delivers the packet directly into a buffer in memory space of a GPU using direct memory access across a high speed bus, bypassing a CPU) the NIC further configured to send the data to a main memory of the GPU compute node; (Bernath paragraph [0047], According to example embodiments, the NIC 102 allocates packet buffers within the GPU 104. The NIC 102 writes data to a memory-mapped input/output address (e.g., MSI, MSI-X) and the memory locations for the interrupts may be allocated in GPU memory space. The GPU 104 may receive all network interface information from the NIC 102 without requiring communication from the CPU 106. This may be accomplished by configuring the GPU 104 (e.g., by the CPU 106 or other processing device) to allow access to ranges of memory for the NIC 102 to use as buffers and having the NIC 102 set indexes for inbound and outbound packets. The NIC can directly transmit the data to the GPU main the GPU further configured to load the data into the GPU cache from the main memory of the GPU compute node (Bernath paragraph [0046], As the NIC 102 receives packets and filters the packets into buffers 109, the packets are assigned an index by the NIC 102 and stored directly in GPU memory. This index is used to locate the packets in GPU memory. The NIC 102 stores the buffers 109 directly to the GPU 104 by using direct memory access (DMA). As the packets come into the NIC 102, they are inserted into buffers 109 in GPU memory by the NIC 102 using direct memory access (DMA) via message signaled interrupts (MSI), e.g., MSI-X. MSI or DMA allows a piece of hardware such as the NIC 102 to have access to memory within the GPU 104 independently of a CPU and store the data in the buffers 109 in memory of the GPU. The NIC 102 writes or transmits the interrupts, for example, to interrupt address locations in the GPU 104. The data can be loaded from the GPU cache/buffers into the main memory of the GPU compute node through the NIC functionality, also see Bernath paragraph [0048], As noted above, the NIC 102 notifies the GPU 104 when a buffer is ready for processing by sending an interrupt directly to the GPU 104. While running, the GPU 104 continually polls interrupt address locations for interrupts. A first portion of an interrupt handler on the GPU 104 polls the interrupt address locations for updates to the memory and in the event of an interrupt, retrieves data from a memory location, and may execute limited pre-processing, e.g., copying memory which is available for direct memory access into an internal only buffer. This limited pre-processing may be necessary if the GPU 104 does not allow the NIC 102 to have full direct memory access. The first portion of the interrupt handler then deposits the data into a second portion of the interrupt handler. The second portion of the interrupt handler then does more extensive processing, e.g., causing the GPU 104 to spawn a kernel to process packets in a buffer. The interrupt handler also operates in reverse by copying packets from GPU memory to externally accessible memory and then signals the NIC 102 to send the data in the externally accessible memory. If the NIC 102 has sufficient memory to temporarily store the data in externally accessible memory, the data can be pushed to the NIC 102 from GPU memory that is externally accessible) responsive to the data being determined to include the network header or the command packet (Bernath paragraphs [0052-0053], When a kernel is invoked, the kernel processes packets in a buffer. The kernel generates results and stores the results in one or more result vectors in GPU memory. The vectors may be used to pass information between kernels for each packet. At each stage, a kernel may generate an output packet that is stored in an output vector. When the kernel completes, the GPU 104 may then spawn one or more kernels to notify the NIC 102 that there are packets available to transmit using MSI-X or other similar interrupting schemes. The NIC 102 may be notified by the GPU 104 that output packets are stored in GPU memory in an output buffer and ready for transmission using DMA. According to an example embodiment, the output packets in GPU memory are sent to the NIC 102 by the GPU 104 while input packets are being stored in GPU memory by the NIC 102. Thus, the GPU 104 may operate on network packets directly within its processing cores by receiving the packets within GPU memory, processing the packets, storing any output related to processing the packets in an output buffer in GPU memory, creating an index entry that indicates where output is located in an output buffer, and notifying the NIC 102 the location of the index for transmission. Bernath can send the data from the main memory to the GPU 
Bernath does not teach the NIC further configured to send coherence information to a coherence directory of the GPU compute node based on the data, the GPU configured to receive the coherence information; the coherence information indicating that a cache entry of the cache is invalid; the GPU further configured to determine, based on the coherence information, whether the data includes a network header or a command packet.
However, Barron teaches the NIC further configured to send coherence information to a coherence directory of the GPU compute node based on the data, the GPU configured to receive the coherence information; (Barron paragraph [0036], For directory-based coherence, the memory nodes 130 may include directory controllers implemented for example by the memory controller logic 211 shown in FIG. 3. The directory controllers store a cache coherence directory that maintains the coherence between caches. The directory may include entries for each data block (e.g. a cache line) in the memory network to indicate the status of the data block and the owner(s)/sharer(s) of each data block. The directory may be distributed across the memory nodes 130 by address interleaving. A memory node including its directory controller and directory is also referred to a home node of certain address range. In one example, the memory network 100 represents a shared global address space for the processors connected to the memory network 100, and the entries include the global addresses and sharers of the addresses. There could be one or more sharers for each address. A sharer may include any processor that stores a data block in its private cache. An entry for an address may include a bit-vector to indicate the sharers. The entry can also indicate whether the data block stored in a memory node is dirty or clean. A processor checks the directory prior to loading a data block from a memory node to its cache. When an entry is changed, the directory either updates or invalidates the other caches with that entry. The directory may be stored in DRAM if it is stored in a DRAM memory node. However, the directory may be stored in fast directory caches to improve performance. The GPU compute node may contain a coherence directory for coherency information. Note that the node in Barron is indicated as being aa term for GPU compute node, see Barron paragraph [0018], The compute nodes 10 may include a circuit to perform computations, such as a processor or multicore processor which may be provided in a chip such as a central processing unit (CPU) socket. Other examples of compute nodes are a graphics processing unit (GPU)) the GPU further configured to determine, based on the coherence information, whether the data includes a network header or a command packet; (Barron paragraph [0039], A miss on a last level cache at the processor can trigger a request to the shared memory network 100 for the data block. For example, a cache miss in the cache 510b triggers the processor 110b to send a request through its main memory controller 111b to the memory node storing the data block (i.e. the home node), which in this example is the memory node 130a. The sending of the request is illustrated in FIG. 5 as step 1, “Request Mem A”. To identify the memory node to send the request, the main memory controller 111b may determine the global address of the data to identify the home memory node to send the request, which in this example is memory node 130a. The processor 110a generates a packet with the read request to send to the memory node 130a. The packet may include a source address of the processor 110a and a destination address and an indication that the packet is for a read operation. The packet may include the global address of the data to be read. The main memory controller 111b sends the packet to the memory node 130a. The packet is routed to the memory node 130a by intermediate memory nodes in the path between the processor 110b and the memory node 130a).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bernath with those of Barron. Barron teaches using a coherence directory for the GPU compute node to receive coherence information, as well as using the coherence information to perform specific tasks/operations. The concept of using a directory based cache coherency can be used to improve scalability of the memory system as a whole while also reducing the required overhead for accurate coherence information upkeep, by only storing information that is cached rather than all data (such as data that is already in permanent storage), as one example (Barron paragraph [0037], The directory-based cache coherency may use reversed directories to minimize the amount of directory information stored in the memory nodes 130. For example, the directory may only store information for data blocks in addresses that are cached rather than information for all the memory addresses. This may reduce the overhead and improve the scalability).

Bernath in view of Barron does not teach the coherence information indicating that a cache entry of the cache is invalid.
the coherence information indicating that a cache entry of the cache is invalid; (Parker paragraph [0087], The CPUs and GPU each have a local cache 120 and the interconnect 114 may include coherency control circuitry 130 for maintaining coherency between the data in the caches 120. A snoop filter 132 may be provided within the interconnect 114 to track which data is stored by each cache 120. When one of the processing elements initiates an access to a particular address, the snoop filter 132 can determine whether any of the other caches stores data for that address, and if so initiate snoop operations for checking the coherency status of the data in the other caches. Any known coherency protocol may be used to maintain coherency. Coherency information may be used to maintain cache control, which includes validating and invalidating certain cache entries and cache addresses, see Parker paragraph [0031] and paragraph [0088], When performing cache maintenance operations identified by virtual page address as discussed above, then the snoop filter 132 can be useful for reducing the amount of cache searching required. In general, when a cache maintenance operation is issued then this may be broadcast throughout the coherent fabric so that the data is cleaned or invalidated in any of the caches in which the data may be stored. However, often the page size may be relatively large and caches may be relatively small and so there is a reasonable probability that a certain cache may not store any data from the page specified in the instruction. To reduce the overhead of searching, the snoop filter 132 can be used to determine whether it is necessary to forward the cache maintenance commands to each cache, so that only the caches which are identified as storing data from the specified page are looked up. The coherency controller 130 may prevent transmission of cache maintenance commands to caches which are not indicated in the snoop filter 132 as storing data from that page, so that the bandwidth and control overhead associated with transmitting and tracking the commands, and the overhead of searching the cache to determine whether it holds the required data, can be reduced).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bernath and Barron with those of Parker. Parker teaches using coherency information for the GPU cache management to indicate invalid cache entries, which allows the system to improve performance in a variety of ways, i.e., by reducing the overhead for certain cache searching operations and minimizing cache maintenance (Parker paragraph [0088], When performing cache maintenance operations identified by virtual page address as discussed above, then the snoop filter 132 can be useful for reducing the amount of cache searching required. In general, when a cache maintenance operation is issued then this may be broadcast throughout the coherent fabric so that the data is cleaned or invalidated in any of the caches in which the data may be stored. However, often the page size may be relatively large and caches may be relatively small and so there is a reasonable probability that a certain cache may not store any data from the page specified in the instruction. To reduce the overhead of searching, the snoop filter 132 can be used to determine whether it is necessary to forward the cache maintenance commands to each cache, so that only the caches which are identified as storing data from the specified page are looked up. The coherency controller 130 may prevent transmission of cache maintenance commands to caches which are not indicated in the snoop filter 132 as storing data from that page, so that the bandwidth and control overhead associated with transmitting and tracking the commands, and the overhead of searching the cache to determine whether it holds the required data, can be reduced).

Claims 1 and 17 are the corresponding method claims to the system claim 9. They contain the same limitations and are rejected with the same references and rationale.

Regarding claim 10, Bernath in view of Barron in further view of Parker teaches The GPU of claim 9, wherein the NIC is configured to send the data to the main memory using a direct memory access (DMA) (Bernath paragraph [0046], As the NIC 102 receives packets and filters the packets into buffers 109, the packets are assigned an index by the NIC 102 and stored directly in GPU memory. This index is used to locate the packets in GPU memory. The NIC 102 stores the buffers 109 directly to the GPU 104 by using direct memory access (DMA). As the packets come into the NIC 102, they are inserted into buffers 109 in GPU memory by the NIC 102 using direct memory access (DMA) via message signaled interrupts (MSI), e.g., MSI-X. MSI or DMA allows a piece of hardware such as the NIC 102 to have access to memory within the GPU 104 independently of a CPU and store the data in the buffers 109 in memory of the GPU. The NIC 102 writes or transmits the interrupts, for example, to interrupt address locations in the GPU 104).



Regarding claim 11, Bernath in view of Barron in further view of Parker teaches The GPU of claim 9, wherein the GPU is configured to receive the coherence information from the NIC (Barron paragraph [0015], The memory network supports memory traffic, such as memory access commands, and messages for cache coherency or non-coherent protocols. The memory traffic may be between compute nodes (e.g., processors) and between compute nodes and memory nodes. The memory network also supports I/O traffic between compute nodes and peripherals. The I/O traffic may include network and storage traffic for example between processors, network interface controllers (NICs), storage devices, and bridging devices bridging networks. Since the memory network can support both memory traffic and I/O traffic, dedicated I/O channels may be eliminated, and a processor may use the same set of physical pins in the processor socket for both memory traffic and I/O traffic. This allows for denser and highly integrated systems with much fewer channels and pins. As previously mentioned, the compute node receiving the coherency data can be a GPU node, see Barron paragraph [0018], The compute nodes 10 may include a circuit to perform computations, such as a processor or multicore processor which may be provided in a chip such as a central processing unit (CPU) socket. Other examples of compute nodes are a graphics processing unit (GPU)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bernath and Barron. Barron teaches receiving the coherence information from the NIC, which allows for a far more integrated system resulting in higher functionality and efficiency (Barron paragraph [0015], The memory network supports memory traffic, such as memory access commands, and messages for cache coherency or non-coherent protocols. The memory traffic may be between compute nodes (e.g., processors) and between compute nodes and memory nodes. The memory network also supports I/O traffic between compute nodes and peripherals. The I/O traffic may include network and storage traffic for example between processors, network interface controllers (NICs), storage devices, and bridging devices bridging networks. Since the memory network can support both memory traffic and I/O traffic, dedicated I/O channels may be eliminated, and a processor may use the same set of physical pins in the processor socket for both memory traffic and I/O traffic. This allows for denser and highly integrated systems with much fewer channels and pins).

Claim 3 is the corresponding method claim to the system claim 11. It contains the same limitations and is rejected with the same references and rationale.

Regarding claim 12, Bernath in view of Barron in further view of Parker teaches The GPU of claim 9, wherein the GPU is configured to receive the coherence information from the coherence directory (Barron paragraph [0036], For directory-based coherence, the memory nodes 130 may include directory controllers implemented for example by the memory controller logic 211 shown in FIG. 3. The directory controllers store a cache coherence directory that maintains the coherence between caches. The directory may include entries for each data block (e.g. a cache line) in the memory network to indicate the status of the data block and the owner(s)/sharer(s) of each data block. The directory may be distributed across the memory nodes 130 by address interleaving. A memory node including its directory controller and directory is also referred to a home node of certain address range. In one example, the memory network 100 represents a shared global address space for the processors connected to the memory network 100, and the entries include the global addresses and sharers of the addresses. There could be one or more sharers for each address. A sharer may include any processor that stores a data block in its private cache. An entry for an address may include a bit-vector to indicate the sharers. The entry can also indicate whether the data block stored in a memory node is dirty or clean. A processor checks the directory prior to loading a data block from a memory node to its cache. When an entry is changed, the directory either updates or invalidates the other caches with that entry. The directory may be stored in DRAM if it is stored in a DRAM memory node. However, the directory may be stored in fast directory caches to improve performance. The GPU compute node may contain a coherence directory for coherency information. Note that the node in Barron is indicated as being aa term for GPU compute node, see Barron paragraph [0018], The compute nodes 10 may include a circuit to perform computations, such as a processor or multicore processor which may be provided in a chip such as a central processing unit (CPU) socket. Other examples of compute nodes are a graphics processing unit (GPU)).

Claim 4 is the corresponding method claim to the system claim 12. It contains the same limitations and is rejected with the same references and rationale.

Regarding claim 13, Bernath in view of Barron in further view of Parker teaches The GPU of claim 9, wherein the GPU is configured to receive the coherence information transmitted from the NIC to the coherence directory (Barron paragraph [0036], For directory-based coherence, the memory nodes 130 may include directory controllers implemented for example by the memory controller logic 211 shown in FIG. 3. The directory controllers store a cache coherence directory that maintains the coherence between caches. The directory may include entries for each data block (e.g. a cache line) in the memory network to indicate the status of the data block and the owner(s)/sharer(s) of each data block. The directory may be distributed across the memory nodes 130 by address interleaving. A memory node including its directory controller and directory is also referred to a home node of certain address range. In one example, the memory network 100 represents a shared global address space for the processors connected to the memory network 100, and the entries include the global addresses and sharers of the addresses. There could be one or more sharers for each address. A sharer may include any processor that stores a data block in its private cache. An entry for an address may include a bit-vector to indicate the sharers. The entry can also indicate whether the data block stored in a memory node is dirty or clean. A processor checks the directory prior to loading a data block from a memory node to its cache. When an entry is changed, the directory either updates or invalidates the other caches with that entry. The directory may be stored in DRAM if it is stored in a DRAM memory node. However, the directory may be stored in fast directory caches to improve performance. The GPU compute node may contain a coherence directory for coherency information. Note that the node in Barron is indicated as being aa term for GPU compute node, see Barron paragraph [0018], The compute nodes 10 may include a circuit to perform computations, such as a processor or multicore processor which may be provided in a chip such as a central processing unit (CPU) socket. Other examples of compute nodes are a graphics processing unit (GPU)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bernath with those of Barron. Barron teaches using a coherence directory for the GPU compute node to receive coherence information, as well as using the coherence information to perform specific tasks/operations. The concept of using a directory based cache coherency can be used to improve scalability of the memory system as a whole while also reducing the required overhead for accurate coherence information upkeep, by only storing information that is cached rather than all data (such as data that is already in permanent storage), as one example (Barron paragraph [0037], The directory-based cache coherency may use reversed directories to minimize the amount of directory information stored in the memory nodes 130. For example, the directory may only store information for data blocks in addresses that are cached rather than information for all the memory addresses. This may reduce the overhead and improve the scalability).

Claim 5 is the corresponding method claim to the system claim 13. It contains the same limitations and is rejected with the same references and rationale.


Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernath in view of Barron in further view of Parker as applied to claims 1 and 9 above, and further in view of Mannava et al. (US Publication No. 2018/0225209 -- "Mannava").

Regarding claim 14, Bernath in view of Barron in further view of Parker and further view of Mannava teaches The GPU of claim 9, wherein the coherence information comprises an invalidating probe (Mannava paragraph [0017], interface circuitry to receive, from an interconnect for managing coherency of data in the cache, a snoop-with-overridable-invalidate request specifying a target address of target data and requesting that the target data is invalidated from the cache. Coherency information is gathered by requested that the target data is checked for invalidity).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bernath, Barron and Parker with those of Mannava. Mannava teaches using an invalidation probe for coherence, which helps manage coherency of data and remove unnecessary data from memory, improving the efficiency and storage of the system The master device which reads that data will typically be aware of the nature of the data and so can use the read-with-overridable-invalidate transaction in situations where repeated use of the data is unlikely, to signal to other caches that this data can be invalidated. While the invalidation does not need to be performed in order to maintain coherency or functional correctness, by removing a cache line that is unlikely to be used again in future, this frees an unallocated cache entry which can be selected on a later cache allocation, avoiding an unnecessary eviction of a different cache line that would have benefited from remaining in the cache. Hence, by using the read-with-overridable-invalidate transaction instead of a read which does not provide an invalidate hint, greater efficiency in cache usage can be achieved and hence the performance of the system as a whole improved by reducing the chance that required data is not in the cache).

Claim 6 is the corresponding method claim to the system claim 14. It contains the same limitations and is rejected with the same references and rationale.


Claims 7, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernath in view of Barron in further view of Parker as applied to claims 1 and 9 above, and further in view of Arnold et al. (US Publication No. 2003/0154216 -- "Arnold").

The GPU of claim 9, wherein the coherence information includes an indication of a data type of the data (Arnold claim 10, a data coherency mechanism that maintains coherency of reflective columns in the database that are created by the data access mechanism and that contain the same data in different data types. The coherency information includes a database featuring multiple different types of data).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bernath, Barron and Parker with those of Arnold. Arnold teaches using data type for coherence, which is useful to help the system determine which functions and actions need to be taken, since they can vary based on the data type (Arnold paragraph [0006], The way that data is stored in a database affects the performance of applications that access the data. If the data is stored as a particular data type, but an application requires a different data type, the data must typically be read, then converted to the desired data type). Additionally, there also exists the possibility for the data type to be changed to better suit the system (Arnold paragraph [0008], and if the data in the database is stored in a less-than-optimal format for the application, the data type of one or more columns in the database is changed to a more optimal format for the application).

.


Claims 8, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernath in view of Barron in further view of Parker and further in view of Arnold as applied to claims 7 and 15 above, and further in view of Bhadauria et al. (US Publication No. 2017/0212698 – “Bhadauria”).

Regarding claim 16, Bernath in view of Barron in further view of Parker and further in view of Arnold and further in view of Bhadauria teaches The GPU of claim 15, wherein the GPU is is configured to determine whether the data satisfies a heuristic based on the data type indicated in the coherence information (Bhadauria paragraph [0056], The cache possibility module 218 determines a caching possibility 231. The caching possibility 231 is a determination whether the data 101 should be written to the volatile memory 106 or not. For example, the cache possibility module 218 can determine the caching possibility 231 based on the data type 229. The decision on whether or not to cache the data depends on the data type satisfying requirements of the caching possibility module). Also see Waclawsky as in claim 1 for more specific details on the determination of the heuristic being satisfied (i.e., containing a command packet or a network header).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Bernath, Barron, Parker, and Arnold with those of Bhadauria. Bhadauria teaches the heuristic being based on the data type, which as mentioned previously, can allow the system to used optimized functions for that particular data type (Arnold paragraph [0008], and if the data in the database is stored in a less-than-optimal format for the application, the data type of one or more columns in the database is changed to a more optimal format for the application).

Claims 8 and 20 are the corresponding method claims to the system claim 16. They contain the same limitations and are rejected with the same references and rationale.

Response to Arguments
Applicant’s arguments, see pages 5-17, filed September 14th, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bernath in view of Barron in further view of Parker.

After extensive consideration of the arguments made in the Appeal Brief, the examiner has determined that at least one of the applicant’s arguments were persuasive. Therefore, prosecution has been re-opened and a new Non-Final Office 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627.  The examiner can normally be reached on Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.C.K./           Examiner, Art Unit 2136                          

/CHARLES RONES/           Supervisory Patent Examiner, Art Unit 2136